PER CURIAM:
Claimant, Putnam County Commission, brought this action in the amount of $14,850.00 to recover rent for office space provided to the law master in accordance with a rental and lease agreement entered into by the Putnam County Commission and the Administrative Director of the West Virginia Supreme Court of Appeals on November 25,1986. The State agency responsible for paying the rent was the Department of Health and Human Resources as it had control of the funds.
The evidence established that the lease for space for the law master’s offices began *86on December 1,1986, and extended to June 30,1992. The Putnam County Commission, for reasons unknown, did not invoice the respondent for rent on a monthly basis. This oversight was not discovered until 1993 during negotiations for a new lease. Putnam County Commission received back rent from the respondent for the period of July 1,1992, through March 30,1993. However, respondent was unable to make payment of rent for the period December 2,1986, through June 30, 1992. Respondent contends that the mistake on the part of Putnam County Commission to submit invoices for the rent in a timely manner thus relieves it of responsibility for the rent.
The Court, having reviewed the facts and circumstances of this claim, has determined that the respondent received the benefit of having the use of the office space provided to the law master in Putnam County, and further, that there is both a legal and moral obligation on the part of the respondent to abide by the terms of the lease agreement.
Accordingly, the Court is of the opinion to and does make an award to the Putnam County Commission in the amount of $14,850.00.
Award of $14,850.00.